DETAILED ACTION
Claims 77-112 are pending.
Allowable Subject Matter
Claims 77-112 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 77 and 86 recite an electrochemical cell comprising an anode, a cathode, and an electrolyte where after 10 cycles the porosity is less than 20% in the anode and 75 wt% or less of the amount of lithium present in the anode in its initially fully charged state remains in the anode immediately after the discharge of the tenth cycle.
Prior art Sano (US 2007/0026313) teaches a battery comprising an anode, cathode, and electrolyte wherein the discharge capacity retention rate is 70% or greater at the 50th cycle (ex. 2-3, table 1, par. 11, 44-49).  Sano does not teach that after 10 cycles the porosity is less than 20% in the anode and 75 wt% or less of the amount of lithium present in the anode in its initially fully charged state remains in the anode immediately after the discharge of the tenth cycle.
Claims 95 and 104 recite an electrochemical cell comprising an anode, a cathode, and an electrolyte where after 10 cycles the resistance is less than 1000 ohm/sq. in the anode and 75 wt% or less of the amount of lithium present in the anode in its initially fully charged state remains in the anode immediately after the discharge of the tenth cycle.
Prior art Sano (US 2007/0026313) teaches a battery comprising an anode, cathode, and electrolyte wherein the discharge capacity retention rate is 70% or greater at the 50th cycle (ex. 2-3, table 1, par. 11, 44-49).  Sano does not teach that after 10 cycles the resistance is less than 1000 ohm/sq. in the anode and 75 wt% or less of the amount of lithium present in the anode in its initially fully charged state remains in the anode immediately after the discharge of the tenth cycle.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB B MARKS/Primary Examiner, Art Unit 1729